Citation Nr: 0807616	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  00-24 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a gastrointestinal 
disorder.  

3.  Entitlement to service connection for a right knee 
disability.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

5.  Entitlement to an increased rating for a lumbar spine 
disability, rated as 20 percent disabling as of February 23, 
1999, and as 40 percent disabling as of September 26, 2003.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
November 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of a Department of 
Veterans Appeals (VA) Regional Office (RO) that declined to 
reopen the veteran's claim for service connection for an 
acquired psychiatric disorder other than PTSD, denied service 
connection claims for a gastrointestinal disorder, a right 
knee disability, and PTSD, and continued a noncompensable 
rating for a lumbar spine disability.  The veteran testified 
before the Board in March 2003.  The Board remanded the 
claims for additional development in June 2004.  

A September 2007 rating decision increased the rating for a 
lumbar spine disability, from 0 to 20 percent disabling, 
effective February 23, 1999, and from 20 to 40 percent 
disabling, effective September 26, 2003.  It also awarded 
service connection for the sciatic nerve of the right leg and 
assigned a 10 percent disability rating, effective September 
26, 2003.  However, as that grant does not represent a total 
grant of benefits sought on appeal, the claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).  




FINDINGS OF FACT

1.  The claim for service connection for an acquired 
psychiatric disorder other than PTSD was previously denied in 
a July 1990 RO decision.  The veteran did not appeal that 
decision.

2.  Evidence received since the last final decision for 
service connection for an acquired psychiatric disorder other 
than PTSD in July 1990 includes evidence which is cumulative 
or redundant, and which is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  The veteran's gastrointestinal disorder was more likely 
than not the result of his period of active service.  

4.  The veteran's right knee disability first manifested many 
years after his separation from service and is unrelated to 
his period of service or to any incident therein.  

5.  The veteran does not have a current diagnosis of PTSD.  

6.  For the period of February 23, 1999, to September 26, 
2003, the veteran's lumbar spine disability was manifested by 
no more than moderate lumbosacral strain or limitation of 
motion of the thoracolumbar spine, and no more than moderate 
intervertebral disc syndrome, with no incapacitating episodes 
during the past 12 months.  Ankylosis has not been shown.  

7.  For the period since September 26, 2003, the veteran's 
lumbar spine disability was manifested by severe lumbosacral 
strain or limitation of motion of the thoracolumbar spine, 
with right sided sciatica.  Ankylosis has not been shown.



CONCLUSIONS OF LAW

1.  The July 1990 RO decision that denied service connection 
for an acquired psychiatric disorder other than PTSD is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2007).  

2.  New and material evidence has not been received to reopen 
the claim for service connection for an acquired psychiatric 
disorder other than PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2000). 

3.  The veteran's current gastrointestinal disorder was 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).  

4.  The veteran's current right knee disability was not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).  

5.  The veteran's claimed PTSD was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

6.  The criteria for a rating in excess of 20 percent for a 
lumbar spine disability have not been met for the period of 
February 23, 1999, to September 26, 2003; the criteria for a 
rating in excess of 40 percent for a lumbar spine disability 
have not been met since September 26, 2003.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Code (DCs) 5292, 5293, 5295 (2002 and 2003), 5003, 
5236, 5237, 5239, 5242, 5243 (2007).  

7.  The criteria for a separate rating in excess of 10 
percent for the neurological manifestations of the veteran's 
lumbar spine disability on the right side have not been met 
since September 26, 2003.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, DC 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

In a March 1978 rating decision, the RO denied the veteran's 
claim for service connection for an acquired psychiatric 
disorder other than PTSD.  The RO declined to reopen the 
veteran's claim in July 1990 and most recently in March 2000.  
While the RO found that new and material evidence had not 
been submitted to reopen the veteran's claim for service 
connection for an acquired psychiatric disorder other than 
PTSD, the Board must still consider the question of whether 
new and material evidence has been received because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  

In a decision dated in July 1990, the RO denied the veteran's 
claim for service connection for an acquired psychiatric 
disorder other than PTSD.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  
Thus, the July 1990 rating decision became final because the 
appellant did not file a timely appeal.  

The claim for entitlement to service connection for an 
acquired psychiatric disorder other than PTSD may be reopened 
if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim in February 1999.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means evidence that bears directly and substantially 
upon the specific matter under consideration, and which by 
itself, or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  38 C.F.R. § 3.156(a) 
(2000).  The definition of new and material evidence has been 
changed, but the latest definition only applies to 
applications to reopen a finally decided claim received by VA 
on or after August 29, 2001.  Thus, the change does not apply 
to this case because the claim to reopen was received before 
that date.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001); 
38 C.F.R. § 3.156(a) (2007).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records, post-
service VA medical records, and the veteran's statements.  
The RO denied the claim because the psychiatric disorder was 
incurred while the veteran was in the stockade and not in the 
line of duty when the veteran was eligible to receive basic 
pay.  

The veteran applied to reopen his claim for service 
connection for an acquired psychiatric disorder other than 
PTSD in February 1999.  The Board finds that the evidence 
received since the last final decision does not bear directly 
and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

Newly received evidence includes VA medical records dated 
from January 2001 to July 2004 and from October 2003 to 
January 2006.  These records show, in pertinent part, that 
the veteran received intermittent treatment for depression 
and anxiety.  There is no evidence showing that these 
psychiatric disorders were incurred in the line of duty.

Other newly submitted evidence includes a December 1999 VA 
examination.  The veteran was diagnosed with chronic mild 
paranoid schizophrenia.  The examiner found that the veteran 
did not appear to suffer from PTSD, and his anxiety was 
directly related to his paranoid delusions.  He also found 
that the schizophrenia began while the veteran was on active 
duty.  However, he did not find that the schizophrenia was 
incurred in the line of duty when the veteran was eligible to 
receive basic pay.  

The veteran also submitted his testimony before the Board at 
a travel board hearing in March 2003.  Testimony revealed 
that he received treatment in service for a nervous condition 
and depression.  He testified that he kept having nightmares 
of his basic training drill sergeant yelling at him.  He 
reported that the vocational counselor instructed him to 
continue taking his medicine, and the chaplain prayed for him 
and counseled him.  He stated that yelling and screaming made 
him nervous and caused him to start crying.  He also 
testified that he had trouble concentrating in radio teletype 
school and began seeing a psychiatrist.  He reported hearing 
voices saying that they would destroy him.  He stated that he 
currently had trouble sleeping.  

Although the additionally submitted testimony and VA medical 
records are new, in the sense that they were not previously 
submitted to agency decisionmakers, they are not material.  
This evidence is cumulative or redundant, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The claim can therefore not be opened on the basis of this 
evidence.  38 C.F.R. § 3.156(a).  
  
Although the veteran has submitted new evidence that was not 
before the RO in July 1990, this new evidence is not material 
to the claim and does not warrant reopening of the previously 
denied claim.  In light of the evidence and based on this 
analysis, it is the determination of the Board that new and 
material evidence has not been submitted with regard to the 
claim for service connection for an acquired psychiatric 
disorder other than PTSD since the July 1990 rating decision 
because no competent evidence has been submitted showing that 
the veteran's acquired psychiatric disorder was incurred in 
the line of duty when he was eligible to receive basic pay.  
Thus, the claim for service connection for an acquired 
psychiatric disorder other than PTSD is not reopened and the 
benefits sought on appeal remain denied.  
        
Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, like peptic ulcers, arthritis, and psychoses, will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).    

Service connection for PTSD requires medical evidence 
diagnosing the condition under the criteria of DSM-IV and a 
link, established by medical evidence, between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 4.125 (2007).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007); 38 U.S.C.A. § 1154(b) 
(West 2002).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2007); Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 
11 Vet. App. 393 (1998).  

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991). 

Gastrointestinal Disorder 

The veteran's service medical records reveal that he received 
treatment for vomiting and probable gastritis in February 
1976, abdominal pain in May 1976, hyperacidity (including 
complaints of sour taste and heartburn) in December 1976, and 
probable irritable bowel syndrome with vomiting and heartburn 
in March 1977.  On separation examination in August 1977, the 
veteran's abdomen was found to have no abnormalities.  

Post-service VA medical records dated from August 1996 to 
January 2006 show that the veteran received intermittent 
treatment for peptic ulcer disease, mild gastritis, and 
gastroesophageal reflux disease (GERD).  

On VA examination in February 2006, the veteran reported that 
if he skipped taking his medication, he would begin to belch 
frequently and experience indigestion and nausea.  There was 
no history of hospitalization or abdominal surgery, trauma to 
the digestive system, neoplasm, surgical repair of hernia, 
injury or wound related to hernia, or tuberculosis of the 
peritoneum.  Physical examination was normal.  Test results 
of an esophagogastroduodenoscopy and biopsy revealed positive 
Helicobacter pylori presence, erosion lesser curve that was 
possibly an early ulcer, severe acute or chronic gastritis, 
duodenitis, and grade A esophagitis.  The diagnoses were 
positive results for Helicobacter pylori, possible early 
ulcer, severe acute or chronic gastritis, duodenitis, grade A 
esophagitis, and GERD.  The examiner opined that based on his 
review of the entire claims file, especially the service 
medical records and the results of an upper endoscopy, the 
veteran's gastrointestinal disorder that was characterized by 
gastritis and esophagitis was more likely than not caused by 
or a result of his active military service.  

The competent evidence of record shows that it was more 
likely than not that the veteran's gastrointestinal disorder 
was related to service.  Therefore, the Board concludes that 
service connection for a gastrointestinal disorder is 
warranted.  

Resolving all doubt in favor of the veteran, the Board 
concludes that the gastrointestinal disorder was incurred 
during active service.  Therefore, service connection for a 
gastrointestinal disorder must be granted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Right Knee Disability 

The veteran's service medical records show that in January 
1975, he complained of experiencing pain in the low back and 
right knee since an accident during basic training in 
November 1972.  Examination revealed that his right knee had 
full range of motion and no swelling, laxity, or crepitus.  
He was diagnosed with right knee pain.  A March 1975 medical 
record showed that the veteran reported right knee pain with 
pressure that worsened with standing.  Examination revealed 
the veteran using a cane with an apparent limp.  There was 
heat, swelling above the patella, and tenderness in the 
patella on grinding.  The diagnosis was effusion of the right 
knee.  The veteran received intermittent treatment for right 
knee pain that was associated with low back pain in January 
1976, March 1976, July 1976, and November 1976.  In a January 
1977 medical record, the veteran was diagnosed with low back 
pain with radiation to the right leg.  On separation 
examination in August 1977, the veteran made no complaints 
regarding his right knee, and other than a diagnosis of low 
back pain that was secondary to spondylolysis, his lower 
extremities were found to be within normal limits.  

The first post-service evidence of record of a right knee 
disability is an October 1998 VA examination where the 
veteran complained of chronic low back pain that radiated to 
his right leg all the way to his right foot.  He stated that 
he felt that his right leg was weak and that the right knee 
would get locked up, making it hard for him to walk.  He 
reported that he could barely walk a block at the most when 
his right knee locked up, and that this occurred several 
times a week.  He complained of being in constant pain 
radiating to his right leg all the way to his toes.  
Examination of the knees showed normal patellar movements and 
no swelling.  Straight leg raising of the right leg showed 
that he could only lift the right leg off the table from 0 to 
10 degrees.  The examiner diagnosed him with sciatica of the 
right leg.  

In a March 1999 VA medical report, the veteran was diagnosed 
with degenerative joint disease of the right knee and ankle.  
An x-ray of the right knee was negative and showed no acute 
bone or joint abnormalities.  

On VA examination in December 1999, the veteran reported that 
he had used a walking cane since 1980.  He stated that 
without the cane, he was afraid he would fall because his 
right knee would lock up and his right leg would give out.  
He also reported that he would not be able to stand or walk 
without the help of the cane.  Examination revealed that the 
veteran was unable to do any kind of flexion and extension of 
the knees due to significant shooting pain associated with 
the knees.  He had an unsteady gait and was a fall risk.  
Palpation of the knees was normal, and the knee joints showed 
no evidence of effusion.  Palpation showed a normal patella.  
An x-ray of the right knee was negative, and there was no 
evidence of fracture or dislocation.  The examiner found no 
cause for chronic right knee pain.  Based on his review of 
the veteran's complete case file and a normal knee 
examination, he opined that the veteran's current right knee 
condition was unrelated to the right knee problem in service.  

The veteran testified before the Board at a travel board 
hearing in March 2003.  Testimony revealed that during basic 
training, the veteran was climbing up and down a rope for 
combat training when he slipped and fell off the rope, 
hurting his back and right knee.  He testified that he 
received a lot of medical treatment during service for both 
the back and right knee.  He reported that since his 
separation from service, his right knee had occasionally 
given out and locked up so that he could not bend or move it.  
He also testified that he experienced pain in his right knee.  

A January 2005 VA medical report shows that the veteran was 
treated for weakness in the right knee.  He was issued a 
hinged knee brace for the right knee and an adjustable 
aluminum cane.  

On VA examination in February 2006, the veteran reported 
daily leg weakness and unsteadiness as well as weekly falls.  
He complained that the pain in his low back radiated to his 
right leg and that he needed a brace for his right knee.  
Examination revealed poor propulsion and a limping gait that 
favored the right leg.  Extension of the knees showed active 
movement against full resistance.  Neurological examination 
of the right lower extremity reflected normal pinprick, light 
touch, and position sense.  There was decreased vibration of 
the feet glove stocking distribution.  Knee jerk reflexes 
were normal.  There was positive Lasegue's sign on the right 
side.  An x-ray of the right knee was normal.  The examiner 
diagnosed the veteran with degenerative joint disease of the 
lumbar spine with right sciatica.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current right knee disability.  There is no competent medical 
opinion of record relating the veteran's current right knee 
disability to his service or any event in service.  In fact, 
the evidence of record shows that the veteran's current right 
knee disability is unrelated to the right knee problem in 
service.  

The veteran contends that his current right knee disability 
is related to his active service.  However, as a layperson, 
he is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the veteran's right knee disability is in October 1998, 
approximately 21 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's right 
knee disability developed in service or is due to any event 
or injury in service.  Therefore, the Board concludes that 
the right knee disability was not incurred in or aggravated 
by service.  As the preponderance of the evidence is against 
the claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   
      
PTSD 

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The veteran's service medical records are negative 
for any complaints of or treatment for PTSD.  At an August 
1977 separation examination, the veteran was not diagnosed 
with PTSD.  There is also no post-service evidence of 
diagnoses of or treatment for PTSD.

Absent evidence of a current disability, service connection 
for PTSD must be denied.  There is no competent medical 
evidence of record that demonstrates that the veteran meets 
the DSM-IV criteria for a diagnosis of PTSD.  Even if there 
were a diagnosis of PTSD, the veteran has not provided 
information specific enough to corroborate his alleged 
stressors.  The Board acknowledges that the veteran is 
claiming PTSD based on personal assault from superior 
officers during service.  However, when questioned at a March 
2003 travel board hearing before the Board regarding his 
alleged PTSD stressors during service, the veteran was unable 
to provide any details regarding specific incidents of 
physical harassment from superior officers in service.  Thus, 
even if the veteran had a PTSD diagnosis, his alleged 
stressors would be unverifiable.  Because no PTSD has been 
currently diagnosed in this case, the Board finds that 
service connection for PTSD is not warranted.  

The Board has considered the veteran's claim that he has PTSD 
related to his service.  However, as a layman, the veteran is 
not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  

The Board finds that the competent evidence of record does 
not demonstrate that the veteran has PTSD.  As the 
preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).

Lumbar Spine Disability 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).     

Raters must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, taking into account any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions regarding pyramiding do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare-ups.  
38 C.F.R. § 4.14 (2007).  The provisions of 38 C.F.R. § 4.40 
(2007) and 38 C.F.R. § 4.45 (2007) should only be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).   

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).    

For VA purposes, normal forward flexion of the thoracolumbar 
spine is 0 to 90 degrees, extension is 0 to 30 degrees, left 
and right lateral flexion are 0 to 30 degrees, and left and 
right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 
4.71a, Plate V (2007).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  For the purpose of rating disability 
from arthritis, the lumbar vertebrae are considered groups of 
minor joints.  38 C.F.R. § 4.45 (2007).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation of motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 
5010 used for rating traumatic arthritis, directs that the 
evaluation of arthritis be conducted under DC 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X- ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.  Although there is X-ray 
evidence of arthritis in the lumbar spine, the veteran is 
already in receipt of ratings in excess of 10 percent under a 
limitation of motion code for all periods of time since the 
claim for increased rating was filed, and the criteria listed 
under DC 5003 cannot serve as a basis for an increased rating 
for the lumbar spine disability.  The Board will therefore 
discuss the applicability of the other regulatory criteria.   
  
In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  38 C.F.R. § 4.124a.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2007).  

During the course of this appeal (i.e. from February 23, 
1999, when the veteran filed his claim for an increased 
evaluation), the regulations for rating disabilities of the 
spine were revised, effective September 26, 2003.  See 68 
Fed. Reg. 51454 (Aug. 27, 2003).  The amended rating criteria 
can be applied only for periods from and after the effective 
date of the regulatory change.  The Board can apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).  

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2007). 

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  38 
C.F.R. § 4.71a, DC 5292 (2002).  

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).   

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  This regulation was again slightly revised in 
September 2003.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified. These reclassified diagnostic codes 
include 5236 (sacroiliac injury and weakness), 5237 
(lumbosacral strain), 5242 (degenerative arthritis of the 
spine), and 5243 (intervertebral disc syndrome).  See 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2007).   

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:  

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.  

The Board now turns to the various stages for consideration.  

1.  From February 23, 1999, to September 26, 2003 

The veteran's lumbar spine disability for this stage has been 
rated as 20 percent disabling under DC 5292, which 
contemplates limitation of motion of the lumbar spine.  38 
C.F.R. § 4.71a, DC 5292 (2002).  Other applicable diagnostic 
codes include DC 5293, which contemplates intervertebral disc 
syndrome, DC 5294, which contemplates sacroiliac injury and 
weakness, and DC 5295, which contemplates lumbosacral strain.  
Sacroiliac injury and weakness are rated using the criteria 
for lumbosacral strain.  38 C.F.R. § 4.71a, DCs 5292, 5293, 
5294, 5295 (2002).    

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to these disabilities are not 
applicable in the instant case.  

Under the old schedular criteria of DC 5292, a higher rating 
of 40 percent was not warranted unless there was severe 
limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292.  On 
VA examination in December 1999, the examiner noted that the 
veteran was in a moderate amount of pain.  He was in a 
constant amount of shooting pain and was unable to stay lying 
down flat on the table.  He was unable to do any range of 
motion of the lumbar spine due to the pain and was not able 
to stand upright without the help of a walking cane.  He had 
an unstable gait and was unable to walk more than one half 
block at a time.  Social Security Administration (SSA) 
medical records dated from December 1978 to December 1999 
reflect that the veteran received intermittent treatment for 
chronic low back pain.  He received a lumbar laminectomy in 
April 1979.  Records indicate that the veteran experienced 
slight limitation of motion in the back and was treated with 
conservative management.  VA medical records dated from July 
1999 to July 2004 show that the veteran received intermittent 
treatment for chronic low back pain.  The severity of the 
pain was found to be moderate and lasted for an hour until 
the veteran took pain medication.  The pain radiated to the 
right leg and caused a weak right knee that would give out.      

Based upon the evidence of record, the Board concludes that 
the veteran's limitation of motion falls at most within the 
moderate range, even when taking into account the dictates of 
Deluca.  The Board finds that overall, there is moderate 
limitation of lumbar motion.  Although the veteran was unable 
to perform range of motion due to moderate pain at the 
December 1999 VA examination, the VA and SSA medical records 
reflect only slight limitation of motion and moderate pain.  
Thus, under the old qualitative criteria for evaluating 
limitation of motion of the lumbar spine, the veteran's 
lumbar spine disability was moderate, for which a 20 percent 
rating was warranted.  38 C.F.R. § 4.71a, DC 5292 (2002).  
Thus, the old schedular criteria of DC 5292 cannot serve as a 
basis for an increased rating in this particular case.    

Under the criteria found under the revised spinal 
regulations, the veteran's lumbar spine disability again 
fails to satisfy the requirements for more than a 20 percent 
rating.  According to the new regulations, his lumbar spine 
disability falls within the requirements for a 20 percent 
rating:  muscle spasm or guarding severe enough to result in 
an abnormal gait; or forward flexion greater than 30 degrees 
but not greater than 60 degrees; or combined range of motion 
not greater than 120 degrees.  38 C.F.R. § 4.71a, DCs 5236, 
5237, 5239, 5242 (2007).  At no time has the veteran's 
forward flexion been found to be 30 degrees or less, or has 
there been favorable ankylosis of his entire thoracolumbar 
spine.  Thus, the new schedular criteria of DCs 5236, 5237, 
5239 and 5242 cannot serve as a basis for an increased rating 
either.  

Additionally, when rated under the old diagnostic code for 
lumbosacral strain, the veteran's lumbar spine disability 
does not satisfy the qualitative criteria for a rating higher 
than 20 percent under the old version.  Under the old 
schedular criteria of DC 5295, a higher rating of 40 percent 
was not warranted unless there was severe lumbosacral strain, 
with listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space.  38 C.F.R. § 4.71a, DC 5295 (2002).  In this 
case, there is no evidence of more than moderate low back 
strain.  Furthermore, there is no listing of the spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  Thus, the old schedular 
criteria of DC 5295 may not serve as a basis for an increased 
rating in this particular case.  The Board notes that there 
is not a new set of criteria for rating a lumbosacral strain 
other than the General Rating Formula for Disease and 
Injuries of the Spine already discussed above.  

After September 23, 2002, and prior to September 26, 2003, 
intervertebral disc syndrome could be rated either on the 
basis of the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations, along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DC 5243 (2003 and 2004).  
Under this code, a 40 percent rating is warranted where the 
evidence reveals incapacitating episodes having a total 
duration of at least four weeks but less than six during the 
past 12 months.  Incapacitating episodes were defined as 
requiring bed rest prescribed by a physician and treatment by 
a physician.  Here, there is no evidence that the veteran had 
any incapacitating episodes or hospital admissions related to 
his lumbar spine disability during any one-year period of the 
rating period under consideration.  Accordingly, he is not 
entitled to an increased rating under this version of this 
diagnostic code.  

As noted above, a September 2003 revision to the 
intervertebral disc syndrome code stated that intervertebral 
disc syndrome (pre-operatively or post-operatively) is to be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.  

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Orthopedic disabilities are rated using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurologic disabilities 
are rated separately using criteria for the most appropriate 
neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, DC 
5243, Note 1, Note 2 (2003-04).  

It has been determined in this case that there is no evidence 
of incapacitating episodes as defined under DC 5293 or the 
General Rating Formula for Diseases and Injuries of the Spine 
(in effect from September 23, 2002, to September 26, 2003, 
and from September 26, 2003, through the present, 
respectively).  Therefore, it is necessary to determine 
whether the veteran may be entitled to a higher rating if 
chronic orthopedic and neurologic manifestations are 
evaluated separately and combined with all other 
disabilities.  

Turning first to the orthopedic manifestations, on VA 
examination in December 1999, the examiner noted that the 
veteran was in a moderate amount of pain.  He was in a 
constant amount of shooting pain and was unable to stay lying 
down flat on the table.  He was unable to do any range of 
motion of the lumbar spine due to the pain and was not able 
to stand upright without the help of a walking cane.  He had 
an unstable gait and was unable to walk more than one half 
block at a time.  Social Security Administration (SSA) 
medical records dated from December 1978 to December 1999 
indicate that the veteran experienced slight limitation of 
motion in the back and was treated with conservative 
management.  VA medical records dated from July 1999 to July 
2004 show that the veteran received intermittent treatment 
for chronic moderate low back pain that lasted for an hour 
until the veteran took pain medication.  Taken together, this 
would warrant a rating of 20 percent under the general rating 
formula.  The requirements for a higher rating under the 
general rating formula, forward flexion of the lumbar spine 
30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine, are not demonstrated.  38 C.F.R. 
§ 4.71a, DC 5237 (2007).  

On VA examination in December 1999, the veteran complained of 
low back pain radiating to both legs.  He also reported 
numbness and weakness of the right leg.  However, an 
electromyograph (EMG) showed negative results.  While the 
veteran has complained of sensory abnormalities related to 
his lumbar spine disability, including pain that radiated 
into both legs and numbness and weakness in the right leg, 
the medical evidence does not support a conclusion that the 
veteran has radiculopathy or any other neurological symptoms 
amounting to any incomplete paralysis of any nerves.  Thus, 
the evidence does not support any additional rating for 
neurological impairment. 

The veteran has been assigned a disability rating of 20 
percent under the rating criteria for limitation of motion of 
the lumbar spine.  The Board finds that the criteria for a 
rating greater than 20 percent for the spine disability are 
not met under any of the spinal rating criteria applicable.  
Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.

In sum, the weight of the credible evidence demonstrates that 
the veteran's lumbar spine disability did not warrant a 
rating in excess of 20 percent disabling for the period under 
consideration.  As the preponderance of the evidence is 
against the claim for an increased rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).    

2.  From September 26, 2003, to Present 

The veteran's lumbar spine disability for this stage has been 
rated as 40 percent disabling under DC 5242, which 
contemplates degenerative arthritis of the spine.  38 C.F.R. 
§ 4.71a, DC 5242 (2007).  Other applicable diagnostic codes 
include DC 5236, which contemplates sacroiliac injury and 
weakness, DC 5237, which contemplates lumbosacral strain, DC 
5239, which contemplates spondylolisthesis or segmental 
instability, and DC 5243, which contemplates intevertebral 
disc syndrome.  38 C.F.R. § 4.71a, DCs 5236, 5237, 5239, 
5242, 5243 (2007).    

It has not been contended or shown in this case that the 
veteran has vertebral fracture or dislocation (DC 5235), 
spinal stenosis (DC 5238), ankylosing spondylitis (DC 5240), 
or spinal fusion (DC 5241).  Accordingly, the diagnostic 
codes pertaining to these disabilities are not applicable in 
the instant case.  

Under the old schedular criteria for degenerative arthritis 
of the spine, the veteran's disability is appropriately 
evaluated on the basis of limitation of motion.  Under DC 
5292, a maximum 40 percent was warranted for severe 
limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292 
(2002).  Because the veteran is already in receipt of a 40 
percent rating, the old schedular criteria of DC 5292 cannot 
serve as a basis for an increased rating in this particular 
case.    

Under the more specific numerical criteria found under the 
revised spinal regulations, a higher rating of 50 percent is 
warranted if there is unfavorable ankylosis of the entire 
thoracolumbar spine.  A rating of 100 percent is warranted if 
there is unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, DCs 5236, 5237, 5239, 5242.  On VA 
examinations in February 2006 and February 2007, there was no 
evidence of unfavorable ankylosis of any part of the spine.  
Thus, the schedular criteria of DCs 5236, 5237, 5239, and 
5242 cannot serve as a basis for an increased rating.  

Additionally, the old diagnostic code for lumbosacral strain, 
DC 5295, provides a maximum 40 percent rating for severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, and narrowing or 
irregularity of the joint space.  38 C.F.R. § 4.71a, DC 5295 
(2002).  In this case, the veteran is already in receipt of a 
40 percent rating.  Thus, the old schedular criteria of DC 
5295 may not serve as a basis for an increased rating in this 
particular case.  The Board notes that there is not a new set 
of criteria for rating a lumbosacral strain other than the 
General Rating Formula for Disease and Injuries of the Spine 
already discussed above.  

After September 23, 2002, and prior to September 26, 2003, 
intervertebral disc syndrome could be rated either on the 
basis of the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations, along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DC 5243 (2003 and 2004).  
Under this code, a 60 percent rating is warranted where the 
evidence reveals incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Incapacitating episodes were defined as requiring bed rest 
prescribed by a physician and treatment by a physician.  
Here, there is no evidence that the veteran had any 
incapacitating episodes or hospital admissions related to his 
lumbar spine disability during any one-year period of the 
rating period under consideration.  Accordingly, he is not 
entitled to an increased rating under this version of this 
diagnostic code.  

As noted above, a September 2003 revision to the 
intervertebral disc syndrome code stated that intervertebral 
disc syndrome (pre-operatively or post-operatively) is to be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.  

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Orthopedic disabilities are rated using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurologic disabilities 
are rated separately using criteria for the most appropriate 
neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, DC 
5243, Note 1, Note 2 (2003-04).  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 60 percent rating is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes were defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, DC 5243 (2007).  There is no 
evidence that the veteran had any incapacitating episodes or 
hospital admissions related to his lumbar spine disability 
during any one-year period of the rating period under 
consideration.  Therefore, it is necessary to determine 
whether the veteran may be entitled to a higher rating if 
chronic orthopedic and neurologic manifestations are 
evaluated separately and combined with all other 
disabilities.  

Turning first to the orthopedic manifestations, on VA 
examination in February 2006, the veteran had 25 degrees 
flexion, 10 degrees, 8 degrees left lateral flexion, 18 
degrees right lateral flexion, 5 degrees left lateral 
rotation, and 15 degrees right lateral rotation.  There was 
additional fatigue, weakness, and lack of endurance due to 
pain.  There was no evidence of ankylosis of the spine.  On 
VA examination in February 2007, the examiner found that the 
degree to which pain could significantly limit functional 
ability during flare-ups when the low back was used 
repeatedly could not be determined without resorting to mere 
speculation.  Taken together, these ranges of motion would 
warrant a rating of 40 percent under the general rating 
formula.  The requirement for a higher rating under the 
general rating formula, unfavorable ankylosis of the entire 
thoracolumbar spine, is not demonstrated.  38 C.F.R. § 4.71a, 
DC 5243 (2007).  

The veteran currently has a 10 percent rating under DC 8520, 
which contemplates paralysis of the sciatic nerve.  A 10 
percent rating is warranted for mild incomplete paralysis.  A 
20 percent rating is warranted for moderate incomplete 
paralysis.  A 40 percent rating is warranted for moderately 
severe incomplete paralysis.  A 60 percent rating is 
warranted for severe incomplete paralysis with marked 
muscular atrophy.  An 80 percent rating is warranted for 
complete paralysis; the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 
(2007).  

On VA examination in February 2006, the veteran complained of 
daily leg or foot weakness, numbness, paresthesias, and 
unsteadiness.  He reported that the pain in his low back 
radiated to his right leg and caused his weak right knee to 
give out.  He used a cane for ambulation.  There was 
radiation of pain down the right leg to the toes that felt 
like an electric shockwave.  The pain was described as 
aching, burning, sharp, and shock-like.  Objective evidence 
of lumbar sacrospinalis was mild spasm, mild atrophy, mild 
guarding, mild pain with motion, mild tenderness, and mild 
weakness.  There was no muscle spasm, localized tenderness, 
or guarding severe enough to be responsible for abnormal gait 
or abnormal spinal contour.  Neurological examination 
revealed decreased vibration in the hands glove stocking 
distribution.  He had normal reflex examination.  Lasegue's 
sign was positive on the right side.  An EMG indicated 
denervation at the right peroneus long that could be either 
local or proximal.  The examiner diagnosed the veteran with 
degenerative joint disease of the lumbar spine with right 
sciatica.  When the neurological manifestations of a 
disability are primarily sensory, the rating should be for 
the mild, or at most, the moderate degree.  Resolving all 
doubt in favor of the veteran, the Board finds that the 
neurological manifestations of the veteran's lumbar spine 
disability most nearly approximate incomplete paralysis of 
the sciatic nerve that is mild in degree.  They are primarily 
sensory and are not shown to be of such severity as to 
warrant the assignment of a moderate classification.  Mild 
incomplete paralysis of the sciatic nerve warrants a 10 
percent rating.  Accordingly, the Board finds that he is not 
entitled to a rating in excess of 10 percent for the 
neurological manifestations of his lumbar spine disability on 
the right side.

In sum, the weight of the credible evidence demonstrates that 
the veteran's lumbar spine disability did not warrant a 
rating in excess of 40 percent disabling for the period under 
consideration.  The weight of the credible evidence also 
demonstrates that the neurological manifestations of the 
veteran's lumbar spine disability did not warrant a rating in 
excess of 10 percent disabling for the period under 
consideration.  As the preponderance of the evidence is 
against the claim for an increased rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).    

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2003, August 2004, 
and March 2006; rating decisions in March 2000 and September 
2007; a statement of the case in November 2000; and 
supplemental statements of the case in September 2001 and 
June 2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the September 2007 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.







ORDER

The application to reopen the claim for service connection 
for an acquired psychiatric disorder other than PTSD is 
denied.

Service connection for a gastrointestinal disorder is 
granted.  

Service connection for a right knee disability is denied.  

Service connection for post-traumatic stress disorder is 
denied.  

A rating in excess of 20 percent from February 23, 1999, to 
September 26, 2003, and a rating in excess of 40 percent 
since September 26, 2003, for a lumbar spine disability are 
denied.

A separate rating in excess of 10 percent since September 26, 
2003, for the neurological manifestations of the veteran's 
lumbar spine disability is denied.  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


